15-year-old boy. The State sought to amend the indictment to strike the

                 premeditation-and-deliberation theory of first-degree murder, leaving only

                 a felony-murder theory of liability. Over the defense's objection, the

                 district court granted the State's motion. This writ petition followed.

                             Petitioners argue that striking the premeditation-and-

                 deliberation theory substantively altered the indictment in violation of his

                 due process rights and therefore the State had no authority to alter the

                 indictment. However, NRS 173.095(1) "permit[s] an indictment or

                 information to be amended at any time before verdict or finding if no

                 additional or different offense is charged and if substantial rights of the

                 defendant are not prejudiced." The removal of a theory of liability does

                 not alter the offense—petitioners are still charged with first-degree

                 murder. Accordingly, the State was within its authority to strike the

                 premeditation-and-deliberation theory alleged in the murder charge and

                 doing so does not violate petitioners' due process rights. Further,

                 petitioners have not demonstrated that allowing the amendment will

                 unfairly prejudice their ability to defend against the murder charge.

                 Because petitioners have not shown that the district court manifestly

                 abused its discretion by allowing the State to amend the indictment, see

                 State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev., Adv. Op. 84,




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                      267 P.3d 777, 780 (2011) (defining manifest abuse of discretion and

                      arbitrary or capricious exercise of discretion in context of mandamus), we

                                   ORDER the petition DENIED. 2



                                                                    Parraguirre



                                                                    Douglas


                      CHERRY, J., concurring:

                                   I would not intervene at this time. I therefore concur.


                                                                                                   J.




                      cc:   Hon. Valerie Adair, District Judge
                            Christiansen Law Offices
                            Special Public Defender
                            Clark County District Attorney
                            Eighth District Court Clerk




                            2 We   lift the stay of the trial imposed on May 29, 2015.



SUPREME COURT
        OF
     NEVADA
                                                              3
(0) )947A    .4eljo